Citation Nr: 1822929	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-39 478	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota

THE ISSUES

1. Entitlement to an increased rating for low back pain with myofascial pain syndrome, currently rated 20 percent.

2.  Entitlement to a compensable rating for epiphysitis thoracic vertebrae.

3.  Entitlement to a separate rating for nerve impingement, secondary to the low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, J.A.


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel
INTRODUCTION

The Veteran served on active duty service from November 1988 to January 1991.

This matter comes to the Board of Veterans' Appeal (Board) from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2018.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claims are decided.

In this case, the Veteran's last VA examination addressing his low back disability was performed in July 2015, nearly three years ago.  During his January 2018 Board hearing, the Veteran indicated that his low back disorder has worsened.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 

Therefore, the Board finds that a remand is warranted in order to afford the Veteran a contemporaneous VA examination to determine the current severity of his low back disability.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C. § 5103A (c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination to determine the current severity of his back disability.

The examiner is asked to conduct a neurological evaluation and opine as to whether the Veteran has any neurological disorders related to his back disability.

3.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
R.  FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




